Per Curiam,
The draft accompanying the petition for the annexation of part of Chester township to the city of Chester was indescriptive. Councils should have required a new one to be prepared giving an intelligible description of the land to be annexed. It has however been replaced by an accurately descriptive one by amendment regularly allowed by the court below. It is now sufficient.
The other question is one of definition. Who is a taxable inhabitant ? Clearly, a taxable is one who is, or who may lawfully be, taxed. One who possesses all the qualifications necessary to authorize the proper taxing authorities to assess him with a tax. The assessor’s list is the best and readiest evidence of this liability to be taxed, just as the registry fist is the best and readiest evidence of the right of a citizen to vote. But neither the assessment roll nor the registry fist is conclusive upon the subject to which it relates. A taxable or a voter may *181be overlooked by the enrolling officer. In that event, the fact of the right to vote or of the liability to be taxed may be shown by other evidence. The record discloses no sufficient error to justify the reversal of this judgment and it is now affirmed.